&\

FILED

DEC 1 7 2012

Clerk. u.s. nism 1a B'
Courts for the Disirict oii

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

MARIA de JESUS BALTIERRA, et al. , )
Plaintiffs, §
v, i civil Acu@n N@. 12 iff}_l_ 9
CHILD PROTECTIVE SERVICES, et al., g
Defendants. g
MEMORANDUM OPINION

This matter is before the Court on plaintiffs’ application to proceed in forma pauperis and

pro se complaint. The Court will grant the application and dismiss the complaint.

lt appears that Maria de Jesus Baltierra challenges the rulings of California courts
pertaining to the custody and care of her minor granddaughter. This Court has no such
jurisdiction "The Supreme Court has made clear that lower federal courts do not possess
jurisdiction over civil actions seeking review of state court judgments." Araya v. Bayly, _ F.
Supp. 2d __, __, 2012 WL 2834211, at *2 (D.D.C. July ll, 20l2) (citing Rooker v. Fz'delily Trust
C0., 263 U.S. 413(1923) and District ofColumbia Court ofAppeals v. Fela’man, 460 U.S. 462
(1983)). Insofar as plaintiffs effectively seek review of a state court order, the complaint must

be dismissed for lack of subject matter jurisdiction An Order accompanies this Memorandum

K/\,d,,`

United §Tates District Judge

Opinion.

DA;E% 7 //L